UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-7035



MICHAEL WAYNE CAMDEN,

                                                Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-99-517-7)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Wayne Camden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Wayne Camden appeals the district court’s order dis-

missing without prejudice his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1999).   We have reviewed the record and the

district court's opinion and find no reversible error.   According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.     See Camden v. Robinson,

No. CA-99-517-7 (W.D. Va. July 20, 1999). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2